Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are currently pending, and, for the reasons described below, are allowed.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Examiner firstly notes that the present amendments have overcome the previous grounds of rejections of Claims 1-13 under 35 U.S.C. 112(a) and 112(b).
With regards to 35 U.S.C. 101, Claims 1-13 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, and hence the previous grounds of rejection under 35 U.S.C. 101 of Claims 1-13 have been withdrawn.  
Examiner maintains that the present invention recites the abstract idea of a mental process because it is reasonably interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind – that is, the tallying and normalizing of the event data, and the assigning of a color to the data based on the degree of change are limitations that are reasonably interpreted as at least evaluations.    
However, even assuming, arguendo, that the present invention did recite the aforementioned abstract idea, it nonetheless includes additional elements that integrate any 
For the aforementioned reasons, Claims 1-13 are patent eligible and the previous grounds of rejection of Claims 1-13 under 35 U.S.C. 101 are withdrawn.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Kovach (Pub. No. US 2009/0082640) teaches a patient event tracking system that displays patient events over a particular time period, and counts the number of events as part of a line graph.  However, Kovach does not teach the particular structure of the event data – specifically that the event data is arranged as a matrix comprising a plurality of rows corresponding to the events and a plurality of columns corresponding to the time period.  Furthermore, Kovach does not teach displaying a color corresponding to the degree of change in the diagnosis and treatment actions or the state of the patient for each event.
Lynn (Pub. No. US 2013/0209068) teaches a patient event tracking system that displays patient events on a timeline as icons, wherein the icons include arrows pointing upwards or downwards to indicate a trend in a patient metric.  However, Lynn does not teach that the particular structure of the event data comprises arranging the event data as a matrix comprising a plurality of rows corresponding to the events and a plurality of columns corresponding to the 
While each and every element of the present invention is taught individually by the aforementioned references, combining the aforementioned references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For the aforementioned reasons, the rejections of Claims 1-13 under 35 U.S.C. 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686